Citation Nr: 1515077	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a jaw injury.

2.  Entitlement to service connection for residuals of a jaw injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to June 1975.

This matter was certified to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  However, as described below an October 2002 rating decision never became final on this matter, so the current appeal steams from that October 2002 rating decision.

The issue of entitlement to non service-connected pension benefits has been raised by the record in a July 2010 telephone communication with the Veteran (see the July 2010 "Report of General Information" form (VA Form 21-0820)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The underlying issue of entitlement to service connection for residuals of a jaw injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for residuals of a jaw injury was originally denied in a July 1979 rating decision on the basis that there was no medical evidence of any jaw disability; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  The Veteran's claim of service connection for residuals of a jaw injury was again denied in an October 2002 rating decision as new and material evidence had not been submitted; new and material evidence was received within a year of the October 2002 decision.
3.  Evidence received since the October 2002 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a jaw injury, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's July 1979 rating decision that denied the claim of service connection for residuals of a jaw injury is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014). 

2.  New and material has been received, and the claim of service connection for residuals of a jaw injury is reopened.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the Board's favorable decision in reopening the claim of service connection for residuals of a jaw injury, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for residuals of a jaw injury in a July 1979 rating decision, in pertinent part, on the basis that there was no medical evidence of any jaw disability, to include during December 1975 VA examination.  The Veteran was notified of this decision, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the July 1979 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for residuals of a jaw injury in August 2002 and this petition was denied in an October 2002 rating decision as new and material evidence had not been submitted.  VA treatment records dated from September 2002 to February 2003 were subsequently associated with the claims file.  These treatment records indicate that the Veteran experienced pain, spasms, and locking of the jaw, that examinations revealed severe crepitance in the right temporomandibular joint (TMJ), loud popping, and pain, and that an MRI of the jaw revealed that discs were displaced out of both TMJs.  The Veteran was diagnosed as having severe internal derangement of the TMJs with pain.  VA was in possession of these treatment records either prior to or within a year following the October 2002 decision.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Moreover, as these records include evidence of a current jaw disability, the Board finds that new and material evidence was received within a year of the October 2002 rating decision, the decision never became final and, thus, the current appeal stems from the October 2002 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (holding that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim).


ORDER

As new and material evidence has been received, the claim of service connection for residuals of a jaw injury is reopened, and the appeal is granted to this extent only.


REMAND

The Veteran contends that he has a current jaw disability which had its onset in service and has continued in the years since that time.  Specifically, he claims that his jaw was injured in service on several occasions, including when his jaw was dislocated while receiving dental treatment and when he fell on his chin.  He has reported treatment in service for jaw and dental problems, but available service treatment records only include a single March 1975 reference to cracking of the jaw.  The National Personnel Records Center has indicated that all available service treatment records have been provided to VA.  The Veteran has reportedly continued to experience jaw problems, including pain, ever since service and he has reported VA treatment for such problems immediately following his discharge from service in 1975.  Such treatment records have been sought but are unavailable.

A VA examination was conducted in May 2010 and the examination revealed that the Veteran had a large amount of overbite and that his jaw popped on opening and closing at the extremes.  The examiner who conducted the examination essentially concluded that he could not resolve the issue of whether the Veteran's current jaw problems were related to service without resort to mere speculation.  He reasoned that X-rays of the TMJ in 1975 and 2002 were normal and that there was no documented history of a fall in service.  At the time of the Veteran's separation from service, a medical evaluation board made no mention of any jaw problems and only noted knee problems.  There was absolutely no documentation of any injury in service that caused his dental problems.

The May 2010 opinion is insufficient because it is entirely based on a lack of objective evidence of a fall or jaw problems in service, and it does not reflect adequate consideration of the Veteran's reports of jaw problems in service and of a continuity of jaw symptomatology in the years since service.  Also, the examiner did not acknowledge or discuss the March 1975 service treatment record which includes a notation of jaw cracking.  A medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Thus, a remand is necessary to afford the Veteran a new VA examination to obtain an opinion as the nature and etiology of any current jaw disability.

A July 1992 "Supplemental Security Income Request for Information" form (Form SSA-L1103) and a May 1994 "Report of Contact" form (VA Form 119) indicate that the Veteran is in receipt of Social Security Administration (SSA) supplemental security income (SSI) benefits for an unspecified disability.  As the medical records related to the SSA's determination have not yet been associated with the claims file and may be relevant to the appeal, they must be secured.  See Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  

In addition, a December 1975 "Request for and/or Notice of Transfer of Veterans Records" form (VA Form 07-7216) and a December 1975 VA examination report indicate that the Veteran filed a claim for dental treatment with the VA Medical Center in Little Rock, Arkansas (VAMC Little Rock) in December 1975.  Upon remand, the AOJ should attempt to associate with the claims file any documents pertaining to this claim.  Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records:
(a) from February 2006 through March 2007; 
(b) from December 2008 through January 2010; and
(c) from September 2012 through the present.

2.  Obtain and associate with the claims file any documents pertaining to the Veteran's December 1975 claim for dental treatment that are in the possession of the AOJ, VAMC Little Rock, or any other entity (See the December 1975 VA Form 07-7216 and the December 1975 VA examination report).

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for SSI and/or disability benefits, including any medical records relied upon to make the decision (See the July 1992 Form SSA-L1103 and the May 1994 VA Form 119).
4.  Then, schedule the Veteran for a VA examination to assess the nature and etiology of any current jaw disability.  All indicated tests and studies shall be conducted.

The claims file and all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current jaw disability identified (i.e., any jaw disability diagnosed since August 2002 including, but not limited to, TMJ dysfunction), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current jaw disability had its clinical onset in service, is related to the documented jaw cracking in service in March 1975, is related to any of the Veteran's reported jaw injuries in service (including a dislocated jaw following dental treatment and a jaw injury from a fall), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all jaw disabilities diagnosed since August 2002 (including, but not limited to, TMJ dysfunction), the March 1975 report of jaw cracking in the Veteran's service treatment records, his reported jaw injuries in service (including a dislocated jaw following dental treatment and a jaw injury from a fall), and his reports of continuing jaw symptoms in the years since service and VA treatment for such symptoms immediately following his separation from service.  (The absence of evidence of treatment for a jaw injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Then readjudicate the claim, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


